17‐2654‐cv 
Coalition for Competitive Electricity, et al. v. Zibelman, et al. 
 
                         United States Court of Appeals
                             for the Second Circuit
                                                          
                               AUGUST TERM 2017 
                                 No. 17‐2654‐cv 
                                            
 COALITION FOR COMPETITIVE ELECTRICITY, DYNERGY INC., EASTERN GENERATION, 
     LLC, ELECTRIC POWER SUPPLY ASSOCIATION, NRG ENERGY, INC., ROSETON 
                GENERATING LLC, SELKIRK COGEN PARTNERS, L.P., 
                               Plaintiffs‐Appellants, 
                                            
                                          v. 
                                            
 AUDREY ZIBELMAN, IN HER OFFICIAL CAPACITY AS CHAIR OF THE NEW YORK PUBLIC 
    SERVICE COMMISSION, PATRICIA L. ACAMPORA, IN HER OFFICIAL CAPACITY AS 
 COMMISSIONER OF THE NEW YORK PUBLIC SERVICE COMMISSION, GREGG C. SAYRE, 
IN HIS OFFICIAL CAPACITY AS CHAIR OF THE NEW YORK PUBLIC SERVICE COMMISSION 
DIANE X. BURMAN, IN HER OFFICIAL CAPACITY AS COMMISSIONER OF THE NEW YORK 
                          PUBLIC SERVICE COMMISSION, 
                               Defendants‐Appellees, 
                                            
EXELON CORP., R.E. GINNA NUCLEAR POWER PLANT LLC, CONSTELLATION ENERGY 
         NUCLEAR GROUP, LLC, NINE MILE POINT NUCLEAR STATION LLC, 
                         Intervenor‐Defendants‐Appellees. 
                                            
                            ARGUED: MARCH 12, 2018 
                          DECIDED: SEPTEMBER 27, 2018 
                                            
                                            
       Before:     JACOBS, LIVINGSTON, Circuit Judges, CHEN, District Judge.1 


 Judge Pamela K. Chen, of the United States District Court for the Eastern District of 
1

New York, sitting by designation. 

                                                        1 
       
      Plaintiffs, a group of electrical generators and trade groups of electrical 
generators, appeal from a judgment of the United States District Court for the 
Southern District of New York (Caproni, J.) granting Defendants’ Rule 12(b)(6) 
motions to dismiss.  Plaintiffs challenge the constitutionality of New York’s Zero 
Emissions Credit (“ZEC”) program, which subsidizes qualifying nuclear power 
plants with “ZECs”: state‐created and state‐issued credits certifying the zero‐
emission attributes of electricity produced by a participating nuclear plant. 

      Plaintiffs argue that the program is preempted under the Federal Power 
Act (“FPA”) and that it violates the dormant Commerce Clause.  We conclude as 
follows: (1) the ZEC program is not field preempted because Plaintiffs have 
failed to identify an impermissible “tether” under Hughes v. Talen Energy 
Marketing, LLC, 136 S. Ct. 1288, 1293 (2016), between the ZEC program and 
wholesale market participation; (2) the ZEC program is not conflict preempted 
because Plaintiffs have failed to identify any clear damage to federal goals; and 
(3) Plaintiffs lack Article III standing to raise a dormant Commerce Clause claim.  
Affirmed. 

                                       DONALD B. VERRILLI, JR., Munger Tolles & 
                                       Olson LLP, Washington, DC; Henry 
                                       Weissmann, Fred A. Rowley, Jr., Mark R. 
                                       Yohalem, Munger, Tolles & Olson LLP, Los 
                                       Angeles, California; Jonathan D. Schiller, 
                                       David A. Barrett, Boies Schiller Flexner 
                                       LLP, New York, New York; Stuart H. 
                                       Singer, Boies Schiller Flexner LLP, Fort 
                                       Lauderdale, Florida, for Plaintiffs‐
                                       Appellants. 
                                        
                                       SCOTT H. STRAUSS (Peter J. Hopkins, Jeffrey 
                                       A. Schwarz, Amber L. Martin, on the brief), 
                                       Spiegel & McDiarmid LLP, Washington, 
                                       DC; Paul Agresta, General Counsel, John 
                                       Sipos, Deputy General Counsel, John C. 


                                         2 
Graham, Public Service Commission of the 
State of New York, Albany, New York, for 
Defendants‐Appellees. 
 
MATTHEW E. PRICE (David W. DeBruin, 
Zachary C. Schauf, William K. Dreher, on 
the brief), Jenner & Block LLP, Washington, 
DC, for Intervenors‐Defendants‐Appellees. 
 
Aaron M. Panner, Kellogg, Hansen, Todd, 
Figel & Frederick, P.L.L.C., Washington, 
DC, for amici curiae Energy Economists, in 
support of Plaintiffs‐Appellants. 
 
Ben Norris, American Petroleum Institute, 
Washington, DC; Dena Wiggins, Natural 
Gas Supply Association, Washington, DC, 
for amici curiae American Petroleum 
Institute, Natural Gas Supply Association 
in support of Plaintiffs‐Appellants. 
 
Jeffrey W. Mayes, General Counsel, 
Monitoring Analytics, LLC, Eagleville, 
Pennsylvania, for amicus curiae 
Independent Market Monitor for PJM, in 
support of Plaintiffs‐Appellants. 
 
Ari Peskoe, Harvard Law School 
Environmental Policy Initiative, 
Cambridge, Massachusetts, for amici curiae 
Electricity Regulation Scholars in support 
of Defendants‐Appellees. 
 
Richard L. Revesz (Bethany A. Davis Noll, 
Avi Zevin, on the brief), Institute for Policy 
Integrity at New York University School of 



  3 
Law, New York, New York, for amicus 
curiae Institute for Policy Integrity, in 
support of Defendants‐Appellees. 
 
Thomas Zimpleman (Miles Farmer, on the 
brief), Natural Resources Defense Council, 
Washington, DC; Michael Panfil, 
Environmental Defense Fund, Washington, 
DC, for amici curiae Natural Resources 
Defense Council, Environmental Defense 
Fund, in support of Defendants‐Appellees. 
 
Jonathan M. Rund (Ellen C. Ginsberg, on 
the brief), Nuclear Energy Institute, 
Washington, DC, for amicus curiae Nuclear 
Energy Institute, in support of Defendants‐
Appellants. 
 
Clare E. Kindall, Assistant Attorney 
General (Seth A. Hollander, Assistant 
Attorney General, on the brief), for George 
Jepsen, Attorney General of Connecticut, 
New Britain, Connecticut; M. Elaine 
Meckenstock, Deputy Attorney General 
(Kathleen A. Kenealy, Chief Assistant 
Attorney General, Robert W. Byrne, Senior 
Assistant Attorney General, Sally Magnani, 
Senior Assistant Attorney General, Gavin 
G. McCabe, Supervising Deputy Attorney 
General, Melinda Piling, Deputy Attorney 
General, Myung J. Park, Deputy Attorney 
General, Dennis L. Beck, Jr., Deputy 
Attorney General, on the brief), for Xavier 
Becerra, Attorney General of California, 
Oakland, California, for amici curiae States 
of California, Connecticut, Illinois, 



  4 
                                      Massachusetts, New York, Oregon, 
                                      Vermont, and Washington, in support of 
                                      Defendants‐Appellees. 
                                       
                                      Samuel T. Walsh, Harris, Wiltshire & 
                                      Grannis LLP, Washington, DC, for amici 
                                      curiae Independent Economists, in support 
                                      of Defendants‐Appellees. 
                                       
                                      Julia Dreyer (Gene Grace, on the brief), 
                                      American Wind Energy Association, 
                                      Washington, DC, for amicus curiae 
                                      American Wind Energy Association, in 
                                      support of neither party. 
                                       
DENNIS JACOBS, Circuit Judge: 
 
       Plaintiffs, a group of electrical generators and trade groups of electrical 
generators, appeal from a judgment of the United States District Court for the 
Southern District of New York (Caproni, J.) granting Defendants’ Rule 12(b)(6) 
motions to dismiss.  In August 2016, the New York Public Service Commission 
(“PSC”) adopted the Zero Emissions Credit (“ZEC”) program as part of a larger 
energy reform plan to reduce greenhouse‐gas emissions by 40 percent by 2030.  
The program subsidizes qualifying nuclear power plants by creating “ZECs”: 
state‐created and state‐issued credits certifying the zero‐emission attributes of 
electricity produced by a participating nuclear plant.  The PSC has determined 
that three nuclear power plants (FitzPatrick, Ginna, and Nine Mile Point) qualify 
for the ZEC program; other facilities, including facilities located outside New 
York, may be selected in the future. 
 
       Plaintiffs allege that the ZEC program influences the prices that result 
from the wholesale auction system established by the Federal Energy Regulatory 
Commission (“FERC”) and distorts the market mechanism for determining 
which energy generators should close.  Plaintiffs challenge the program’s 
constitutionality on two grounds: that the program is preempted under the 
Federal Power Act (“FPA”) and that it violates the dormant Commerce Clause.  



                                        5 
Defendants, who are members of the PSC, and Intervenors, who are the nuclear 
generators (and their owners, including Exelon Corporation) receiving ZECs, 
moved to dismiss on the grounds that Plaintiffs lack a private cause of action to 
pursue their preemption claims because the FPA implicitly forecloses equity 
jurisdiction, and that (in any event) Plaintiffs’ claims fail as a matter of law. 
 
       We conclude that the ZEC program is not field preempted, because 
Plaintiffs have failed to identify an impermissible “tether” under Hughes v. 
Talen Energy Marketing, LLC, 136 S. Ct. 1288, 1293 (2016) between the ZEC 
program and wholesale market participation; that the ZEC program is not 
conflict preempted, because Plaintiffs have failed to identify any clear damage to 
federal goals; and that Plaintiffs lack Article III standing as to the dormant 
Commerce Clause claim.  These conclusions are consistent with the recent 
Seventh Circuit decision in Elec. Power Supply Assʹn v. Star, No. 17‐2433, 2018 
WL 4356683, at *1 (7th Cir. Sept. 13, 2018). 
 
       The judgment of the district court is affirmed. 
        
                                            I 
                                              
                                            A 
 
       The FPA establishes a collaborative scheme between the states and federal 
government to regulate electricity generation.  States have exclusive jurisdiction 
over “facilities used for the generation of electric energy,” including production 
and retail sales.  16 U.S.C. § 824(b)(1).  FERC regulates electricity sales at 
wholesale, ensuring “rates and charges made, demanded, or received . . . for or 
in connection with” such sales are “just and reasonable.”  Id. § 824d(a). 
        
       FERC has determined that just and reasonable rates for wholesale 
electricity should be set by competitive auctions.  The New York Independent 
System Operator (“NYISO”) manages two types of wholesale auctions under 
FERC‐approved rules and procedures: energy and capacity.  In energy auctions, 
generators bid the lowest price they will accept to sell a given quantity of 
electrical output; in capacity auctions, generators bid (and NYISO purchases) 
options to call upon the generator to produce a specified quantity of electricity in 



                                         6 
the future.  Both types of auction employ “stacking” of bids from lowest to 
highest price until demand is satisfied.  App’x 50, 54 (Compl. ¶¶ 33, 39‐40).  The 
price of the highest‐stacked bid sets the “market clearing price.”  Id.  Any 
generator that bids at or below the market clearing price “clears” the auction and 
receives the market clearing price, regardless of the price the generator actually 
bid.  Id.  “A high clearing price in the capacity auction encourages new 
generators to enter the market, increasing supply and thereby lowering the 
clearing price . . . .  [A] low clearing price discourages new entry and encourages 
retirement of existing high‐cost generators.”  Hughes, 136 S. Ct. at 1293.   
 
        Nuclear generators bid into the NYISO auctions as price‐takers: since, 
unlike other types of electricity generation, they are unable to vary their output 
depending on price, they sell their entire output at the market clearing price, 
even if the price is below the cost of production. 
 
                                             B 
 
        In August 2016, the PSC issued the Clean Energy Standard (“CES”) Order 
as an overall scheme to reduce greenhouse‐gas emissions by 40 percent by 2030.  
The CES Order created two programs that bear upon this appeal: Renewable 
Energy Credits (“RECs”) and ZECs.  Plaintiffs challenge only the ZEC program, 
arguing that it is preempted by the FPA and violates the dormant Commerce 
Clause. 
 
        The REC program awards to generators one REC for each megawatt‐hour 
(MWh) of energy that is produced from renewable sources like wind and solar.  
App’x 190 (CES Order at 106).  The New York State Energy Research and 
Development Authority (“NYSERDA”) purchases RECs from generators, 
thereby providing them a subsidy.  App’x 100 (CES Order at 16).  In turn, 
NYSERDA sells the RECs to local utilities that sell energy to consumers at retail.  
Id.  The CES Order requires the utilities either to purchase RECs in an amount 
based on the percentage of the total load served by that utility or to make an 
alternative compliance payment.  App’x 98‐100 (CES Order at 14‐16).  The 
utilities may (and no doubt do) pass on the cost of RECs to consumers.  App’x 
101 (CES Order at 17). 
 



                                         7 
       The ZEC program aims to prevent nuclear generators that do not emit 
carbon dioxide from retiring until renewable sources of energy can pick up the 
slack.  A ZEC is a subsidy: a “credit for the zero‐emissions attributes of one 
megawatt‐hour of electricity production by” a participating nuclear power plant.  
App’x 254.  The PSC selects plants for the ZEC program based on five criteria: (1) 
“verifiable historic contribution . . . to the clean energy resource mix . . . in New 
York”; (2) the degree to which projected wholesale revenues are insufficient to 
prevent retirement; (3) costs and benefits of ZECs relative to clean‐energy 
alternatives; (4) impacts on ratepayers; and (5) the public interest.  App’x 208 
(CES Order at 124).  Based on these criteria, the PSC chose three nuclear plants 
for the ZEC program: FitzPatrick, Ginna, and Nine Mile Point; it is asserted that 
other facilities, including facilities located outside New York, may be selected in 
the future.  App’x 209 (CES Order at 125). 
        
       The ZEC price is based on the so‐called “social cost of carbon”: a federal 
inter‐agency task force’s estimate of the damage from carbon emissions, which 
the PSC uses to measure the hypothetical environmental damage from nuclear 
plants’ retirement.  App’x 215 (CES Order at 131).2  The PSC then subtracts the 
portion of that cost already captured through New York’s participation in the 
Regional Greenhouse Gas Initiative (“RGGI”), and multiplies the result by the 
tons of carbon avoided per MWh of zero‐emission energy.  App’x 219‐20 (CES 
Order at 135‐36).  The ZEC price generated for the program’s first two years is 
$17.48.  App’x 69 (Compl ¶ 70).  Accordingly, “each qualifying nuclear generator 
will get an additional $17.48 for each MWh of electricity it generates (subject to a 
possible cap), in addition to the price the facility receives for the sale of the 
electricity and capacity in the [NYISO] market.”  Id. 
 
       Beginning in 2019, the PSC intends to calculate a new ZEC price every two 
years.  The price may be reduced based on two considerations.  First, if the New 
York energy market experiences “additional renewable energy penetration,” 
App’x 221 (CES Order at 137), the price will fall, reflecting the reduced value of 
nuclear plants if renewable energy generation gains steam.  Second, the ZEC 
price may be adjusted downward based on forecast wholesale prices.  App’x 222 

2 See generally Jason Bressler, Note, Blocking Interstate Natural Gas Pipelines: How to Curb 
Climate Change While Strengthening the Nation’s Energy System, 44 COLUM. J. ENVTL. L. 
(forthcoming Jan. 2019). 

                                              8 
(CES Order at 138).  For each two‐year period, the PSC calculates a “reference 
price forecast” that is equal to the sum of forecast NYISO “Zone A” (i.e., Western 
New York) energy and capacity prices during the period.  Id.  The reference price 
forecast is not paid to the ZEC plants, but rather sets a benchmark for reducing 
the ZEC price: if the reference price forecast exceeds $39/MWh (a historical 
approximation of Zone A energy and capacity prices), the two‐year ZEC price is 
reduced by the difference.  Id. 
 
       As in the REC program, the NYSERDA purchases ZECs from the selected 
plants, and local utilities are required to purchase ZECs from NYSERDA in 
proportion to its share of total state electric load.  App’x 70‐71 (Compl. ¶ 73).  
Alternatively, the utilities may purchase both ZECs and energy directly from the 
generators.  App’x 235‐36 (CES Order at 151‐52).  The utilities may then pass 
along these costs to consumers. 
        
                                              C 
        
       The complaint, filed October 19, 2016, alleges that the ZEC program alters 
the prices that result from FERC’s auction system and distorts the market 
mechanism for determining which nuclear power plants should close.  The 
subsidized nuclear generators receive the value of the ZECs in addition to what 
they earn in the wholesale markets; as a result (it is alleged), New York “is using 
the ZEC subsidy to exert a large depressive effect on energy and capacity prices, 
which one group of experts estimated at $15 billion over 12 years.”  App’x 58‐59 
(Compl. ¶ 47).  Plaintiffs claim that the depressive effect will cause (1) generators 
(such as themselves) to receive a lower price than they would have otherwise 
and, as a result, (2) their bids to fail to clear auctions when they otherwise would 
have cleared.  App’x 71, 74 (Compl. ¶¶ 74, 87). 
        
       Accordingly, the complaint claims that the ZEC portion of the CES Order 
is both field and conflict preempted by FERC’s authority over wholesale 
electricity sales, and that it violates the dormant Commerce Clause because the 
ZECs benefit only nuclear power plants located in New York.  App’x 42‐43 
(Compl. ¶¶ 7‐8).  The nuclear plants (and their owners), beneficiaries of the ZEC 
program, intervened as a Defendant.   
 



                                          9 
       The district court granted the motions by Intervenors and the state 
Defendants to dismiss under Rule 12(b)(6).  As to the preemption claim, the court 
held that the FPA forecloses parties from invoking equity jurisdiction to bring a 
claim under the FPA, and that, in any event, Plaintiffs failed to state a plausible 
claim.  As to the Commerce Clause claim, the court held that Plaintiffs lack a 
cause of action because their alleged injuries did not fall within the zone of 
interests protected by the dormant Commerce Clause; as to the merits, the court 
held the Plaintiffs’ claim fails because New York was acting as a market 
participant, rather than a regulator, when it created ZECs. 
        
       This appeal followed. 
 
                                           II 
 
       We review de novo a district court’s grant of a motion to dismiss under 
Rule 12(b)(6), “construing the complaint liberally, accepting all factual 
allegations as true, and drawing all reasonable inferences in the plaintiff’s favor.”  
Nicosia v. Amazon.com, Inc., 834 F.3d 220, 230 (2d Cir. 2016).  The complaint 
must “state a claim to relief that is plausible on its face.”  Ashcroft v. Iqbal, 556 
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).  
“A claim has facial plausibility when the plaintiff pleads factual content that 
allows the court to draw the reasonable inference that the defendant is liable for 
the misconduct alleged.”  Id.  For Rule 12(b)(6) purposes, the complaint 
“include[s] any written instrument attached to it as an exhibit or any statements 
or documents incorporated in it by reference.”  Allco Finance Ltd. v. Klee, 861 
F.3d 82, 97 n.13 (2d Cir. 2017) (internal quotation marks omitted). 
        
                                          III 
 
       Plaintiffs invoke the court’s equity jurisdiction to prevent enforcement of 
the CES Order on the ground that it is preempted by the FPA, while Defendants 
argue that such jurisdiction is implicitly foreclosed by the same statute.  See 
Armstrong v. Exceptional Child Center, 135 S. Ct. 1378 (2015).  However, as the 
Seventh Circuit recognized in Electric Power Supply Association, this dispute 
does not implicate the district court’s subject‐matter jurisdiction, which rests 
securely on 18 U.S.C. § 1331 and 16 U.S.C. § 825p.  See 2018 WL 4356683, at *1.  



                                         10 
We need not consider the parties’ disagreement regarding equity jurisdiction 
because we conclude (as did the Seventh Circuit) that federal law does not 
preempt the state statute ‐‐ that is, since Plaintiffs’ claims fail either on the merits 
or for lack of standing, the question regarding equity is obviated. 
 
                                           IV 
 
       The laws of the United States are “the supreme Law of the Land . . . any 
Thing in the Constitution or Laws of any State to the Contrary notwithstanding.”  
U.S. Const. art. VI cl. 2.  Congress therefore may preempt state law through 
federal legislation.  “Our inquiry into the scope of a [federal] statuteʹs pre‐
emptive effect is guided by the rule that the purpose of Congress is the ultimate 
touchstone in every pre‐emption case.”  Altria Group, Inc. v. Good, 555 U.S. 70, 
76 (2008) (internal quotation marks omitted).   
 
       If Congress has not expressly preempted a state statute, it may do so 
implicitly through either “field” or “conflict” preemption.  Under field 
preemption, a state law is preempted if “Congress has legislated 
comprehensively to occupy an entire field of regulation, leaving no room for the 
States to supplement federal law.”  Nw. Cent. Pipeline Corp. v. State Corp. 
Commʹn of Kan., 489 U.S. 493, 509 (1989).  Conflict preemption arises “where 
compliance with both state and federal law is impossible, or where the state law 
stands as an obstacle to the accomplishment and execution of the full purposes 
and objectives of Congress.”  Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591, 1599 
(2015) (internal quotation marks omitted).  Plaintiffs challenge the ZEC program 
on both scores.  We consider field preemption first and conflict preemption next. 
 
                                            V 
 
       The FPA divides responsibility for regulating energy between the states 
and the federal government.  FERC has exclusive power to regulate “the sale of 
electric energy at wholesale in interstate commerce.”  16 U.S.C § 824(a).  FERC 
must ensure that “[a]ll rates and charges made, demanded, or received by any 
public utility for or in connection with the transmission or sale of electric energy 
subject to the jurisdiction of the Commission . . . shall be just and reasonable.”  16 
U.S.C. § 824d(a).  While FERC’s authority extends to “rules or practices affecting 



                                          11 
wholesale rates,” this affecting jurisdiction is limited to “rules or practices that 
directly affect the [wholesale] rate” so that FERC’s jurisdiction does not “assum[e] 
near‐infinite breadth.”  FERC v. Elec. Power Supply Ass’n, 136 S. Ct. 760, 774 
(2016) (internal quotation marks omitted) (emphasis and alteration in original). 
        
       However, “the law places beyond FERC’s power, and leaves to the States 
alone, the regulation of ‘any other sale’—most notably, any retail sale—of 
electricity.”  Id. at 766 (quoting 16 U.S.C. § 824(b)).  The states are thus 
authorized to regulate energy production, 16 U.S.C. § 824(b), and facilities used 
for the generation of electric energy, 16 U.S.C. § 824(b)(1).  See Pac. Gas & Elec. 
Co. v. State Energy Res. Conservation and Dev. Commʹn, 461 U.S. 190, 205 (1983) 
(“Need for new power facilities, their economic feasibility, and rates and 
services, are areas that have been characteristically governed by the States.”). 
        
       When “coordinate state and federal efforts exist within a complementary 
administrative framework, and in the pursuit of common purposes, the case for 
federal pre‐emption becomes a less persuasive one.” New York State Dept. of 
Social Servs. v. Dublino, 413 U.S. 405, 421 (1973).  Courts must avoid mistaking 
the “‘congressionally designed interplay between state and federal regulation’ 
for impermissible tension that requires pre‐emption under the Supremacy 
Clause.” Hughes, 136 S. Ct. at 1300 (Sotomayor, J., concurring) (quoting 
Northwest Central, 489 U.S. at 518).  In this Circuit, there is a “strong 
presumption against finding that the [State’s] powers” are preempted by the 
FPA, Niagara Mohawk Power Corp. v. Hudson River‐Black River Regulating 
Dist., 673 F.3d 84, 94 (2d Cir. 2012), legislation that was “drawn with meticulous 
regard for the continued exercise of state power,” Rochester Gas & Elec. Corp. v. 
PSC of N.Y., 754 F.2d 99, 104 (2d Cir. 1985).  That presumption may be overcome 
only if displacing state authority was Congress’ “clear and manifest purpose.”  
Wyeth v. Levine, 555 U.S. 555, 565 (2009). 
        
                                            A 
 
       An FPA field preemption claim was recently considered by the Supreme 
Court in Hughes v. Talen Energy Marketing, LLC, 136 S. Ct. 1288 (2016).  A 
Maryland program required utilities to enter into a “contract‐for‐differences” 
with a favored power plant.  135 S. Ct. at 1294.  Local utilities were required to 



                                         12 
pay the shortfall if the plant cleared the capacity auction, but the clearing price 
fell below the state‐determined contract price; if the clearing price exceeded the 
contract price, the plant paid the difference to the utilities.  Id. at 1295.  The 
Maryland program thus provided subsidies to the generator that were 
conditioned on the generator’s sale of capacity into a FERC‐regulated auction.  
Id. at 1292.  By guaranteeing a rate distinct from the auction clearing price, 
“Maryland’s program invade[d] FERC’s regulatory turf,” and was therefore 
preempted.  Id. at 1297.   
        
       The Court cautioned, however, that “[n]othing in this opinion should be 
read to foreclose Maryland and other States from encouraging production of new 
or clean generation through measures untethered to a generatorʹs wholesale market 
participation.”  Id. at 1299 (internal quotation marks omitted) (emphasis added).  
The Court expressly left open the viability of other measures to develop energy 
generation, such as “tax incentives, land grants, direct subsidies, construction of 
state‐owned generation facilities, or re‐regulation of the energy sector.”  Id.  “So 
long as a State does not condition payment of funds on capacity clearing the 
auction, the State’s program would not suffer from the fatal defect that renders 
Maryland’s program unacceptable.”  Id. 
        
       Plaintiffs argue that the ZEC program is indistinguishable from the 
Maryland program preempted in Hughes.  The program is said to be “expressly 
tethered to wholesale prices resulting from the NYISO auctions” because (1) “the 
state requires [utilities] to make up the difference between the state’s rate and the 
FERC‐approved market rates”; (2) “the subsidy varies inversely with FERC‐
approved auction rates”; and (3) “the subsidy is ‘received’ by the favored 
producers ‘in connection with’ the sale of electricity on wholesale markets.”  Br. 
of Appellants 6, 32 (quoting 16 U.S.C. § 824d(a), 824d(e)).  Plaintiffs 
mischaracterize Hughes and the ZEC program. 
 
       The Maryland contract‐for‐differences program insulated generators from 
fluctuations in wholesale prices by guaranteeing that they would receive “the 
difference between . . . the clearing price” and the state‐determined “price 
guaranteed in the contract for differences.”  Hughes, 135 S. Ct. at 1295.  New 
York’s scheme avoids (or skirts) the Hughes prohibition.  Until 2019, the ZEC 
price cannot vary from the social cost of carbon, as determined by a federal 



                                         13 
interagency workgroup.  App’x 213–14, 266.  After 2019, the ZEC price is fixed 
for two‐year periods, and does not fluctuate during those periods to match the 
wholesale clearing price.  Because the fixed ZEC price is capped based on an 
independent variable (the social cost of carbon), generators are exposed to 
market risk in the event that energy prices fall.  Moreover, the price may be fixed 
below the social cost of carbon, but only on the basis of forecast wholesale prices ‐
‐ forecasts based on futures prices that FERC does not regulate, Hunter v. FERC, 
711 F.3d 155, 157 (D.C. Cir. 2013) ‐‐ and there is no true‐up to reconcile forecasts 
with actual rates.  The ZEC price also adjusts based on the amount of renewable 
energy generation in New York.  App’x 221 (CES Order at 137).  Accordingly, 
there is no support for Plaintiffs’ contention that the “subsidy varies in almost 
exactly the same manner” as in Hughes.  Br. of Appellants 38.   
 
        Plaintiffs argue that Hughes preempts state programs if they are tethered 
to “FERC‐regulated wholesale electricity prices.”  Br. of Appellants 10; see also 
id. at 40–42, 48.  But the tether in Hughes is tied to “wholesale market 
participation,” not prices, 136 S. Ct. at 1299 (emphasis added); the Maryland 
program was unlawful because it conditioned payment on auction sales. 
 
        As the district court held, Rochester Gas forecloses Plaintiffs’ price‐
tethering theory.  It was argued in that case that the FPA preempted the PSC’s 
policy of calculating intrastate retail rates by making a “reasonable estimate” of 
wholesale sales revenues.  Id. at 100–01.  We held that tying retail prices (which 
are under state jurisdiction) to estimates of wholesale revenues (which are under 
FERC’s) is permissible because there is “a distinction between” a state 
impermissibly “regulating [wholesale] sales” and a state “reflecting the profits 
from a reasonable estimate of those sales” when acting within its jurisdiction.  Id. 
at 105. 
 
        Plaintiffs attempt to distinguish Rochester Gas on two grounds.  First, they 
argue that Rochester Gas addresses only retail rate‐making, whereas the ZEC 
program addresses wholesale rate‐making.  But that argument mischaracterizes 
the ZEC program, which avoids setting wholesale prices and instead regulates 
the environmental attributes of energy generation and in the process considers 
forecasts of wholesale pricing. 
         



                                         14 
        Second, Plaintiffs distinguish Rochester Gas on the ground that the ZEC 
program has a direct impact on the generators’ “position toward” the wholesale 
markets.  Br. of Appellants 39.  But the same was true in Rochester Gas: the PSC 
policy allowed generators to keep operating, regardless of wholesale revenue, 
because recovery of costs was guaranteed through retail rates.  What mattered in 
Rochester Gas was whether the retail rate adjustment, which factored in expected 
wholesale revenues, intruded on FERC’s jurisdictional turf by compelling 
wholesale market participation.  The analogous question here would be whether 
ZECs compel generators to make wholesale sales.  We conclude that they do not. 
         
        Plaintiffs argue that the plants’ owners are “Exempt Wholesale 
Generators” (“EWGs”), which are “legally required to sell their output into 
wholesale markets.”  Br. of Appellants 33.  Accepting the allegations of the 
complaint as true (and ignoring the fact that neither Exelon nor LIPA have EWG 
status), Plaintiffs point to nothing in the CES Order that requires the ZEC plants 
to participate in the wholesale market.  EWG status affords an exemption from 
certain regulations; but a ZEC plant may relinquish EWG status in order to sell 
directly to consumers (if it deems the tradeoff worthwhile) ‐‐ and still receive 
ZECs.  As the district court concluded, a generator’s decision to sell power into 
the wholesale markets is a business decision that does not give rise to 
preemption concerns.  Special App’x 20‐21.  Accordingly, there is no support for 
Plaintiffs’ assertion that the CES Order tethers the ZEC plants’ receipt of ZECs to 
participation in the wholesale markets ‐‐ the “fatal defect” that doomed the 
contract‐for‐differences program in Hughes.  136 S. Ct. at 1299. 
         
        Citing Allco Finance Ltd. v. Klee, 861 F.3d 82 (2d Cir. 2015), Plaintiffs argue 
that the absence of a statutory compulsion for generators to sell into the 
wholesale market does not save a state program that would otherwise be 
preempted.  Allco considered a Connecticut statute that arranged for utilities to 
enter into bilateral wholesale electricity contracts with renewable energy 
generators.  The plaintiff argued that the statute “[c]ompe[lled] a wholesale 
transaction” between the generators and utilities and thus regulated wholesale 
sales.  Id. at 97.  We disagreed, because generators and utilities (rather than the 
state) made the ultimate decision to sign the contracts.  Id. at 98, 100.   
         
        Plaintiffs contend that Allco supports their argument because the Court 



                                          15 
emphasized that the contracts were subject to FERC evaluation as just and 
reasonable, whereas the ZEC transactions are not.  Id. at 199.  However, the 
evident reason that the contracts were subject to FERC review is that they were 
contracts for wholesale electricity sales, over which FERC has jurisdiction.  Here, 
the only transactions New York compels are ZEC sales, and ZECs are sold 
separately from wholesale sales.  Because there is no wholesale sale when ZECs 
change hands, FERC lacks jurisdiction to decide whether the ZEC transactions 
are just and reasonable.  Allco is therefore inapposite. 
        
                                            B 
 
       Plaintiffs concede that the ZEC program “does not expressly mandate that 
the plants receiving ZEC subsidies bid into the NYISO auctions,” Br. of 
Appellants 8; rather, they argue that the “practical effect” of the ZEC program is 
to regulate wholesale prices, id. at 35, and that a state law is preempted even if it 
does not formally regulate wholesale prices, if that is its practical effect.  
Plaintiffs rely on Northern Natural Gas Co. v. State Corporation Commission of 
Kansas, 372 U.S. 84 (1963), in which a Kansas law requiring an interstate pipeline 
to purchase gas ratably from producers was preempted by the Natural Gas Act 
(“NGA”).3  The state rule did not expressly regulate wholesale prices, but the 
Court reasoned that “our inquiry is not at an end because the orders do not deal 
in terms with prices or volumes of purchases . . . .  The federal regulatory scheme 
leaves no room either for direct state regulation of the prices of interstate 
wholesales of natural gas, or for state regulations which would indirectly achieve 
the same result.”  Id. at 90‐91 (citations omitted). 
 
       However, Northern Natural held that the Kansas law was preempted 
because it was “unmistakably and unambiguously directed at purchasers [i.e., 
interstate pipelines] who take gas in Kansas for resale after transportation in 
interstate commerce.”  Id. at 92.  The Court emphasized that “our cases have 
consistently recognized a significant distinction,” with “constitutional 
consequences, between conservation measures aimed directly at interstate 
purchasers and wholesales for resale, and those aimed at producers and 
production.”  Id. at 94. 

3 The Supreme Court has “routinely relied on NGA cases in determining the scope of 
the FPA.”  Hughes, 136 S. Ct. at 1298 n. 10. 

                                         16 
         
        This distinction between regulating purchasers and producers yielded the 
opposite result in Northwest Central Pipeline Corp. v. State Corp. Commission 
of Kansas, 489 U.S. 493 (1989).  Kansas hit on another way to encourage interstate 
pipelines to purchase additional Kansas‐Hugoton gas, but did so by regulating 
the producers: unless they produced their allowable quantity of gas within a 
certain timeframe, they would lose the right to produce it later ‐‐ and of course 
the pipelines could not purchase gas unless it was produced.  Id. at 497, 505.  
Relying on Northern Natural for the proposition that federal law preempts state 
regulations that have “either a direct or indirect effect on matters within federal 
control,” the pipelines asked the Court to invalidate the Kansas rule “because it 
exert[ed] pressure” on them to “increase purchases from Hugoton producers.”  
Id. at 497, 507.   
         
        FERC’s brief to the Court argued that while Kansas “intended to 
influence” the pipeline’s purchasing decisions, the state did “no more than fix[] 
limits on when producers may produce their gas” and therefore stayed within its 
jurisdiction.  Northwest Central FERC Br. at *20.  Furthermore, FERC regulation 
of the pipelines does not “protect [them] from the effect of state regulations that 
form the environment in which [they] conduct[] business within the state.”  Id. at 
*32.   
         
        The Supreme Court agreed: it would be “strange indeed” to hold that 
Congress intended to allow the states to regulate production, but only if doing so 
did not affect interstate rates.  Northwest Central, 489 U.S. at 512‐13.  In Northern 
Natural, Kansas “crossed the dividing line . . . by imposing purchasing 
requirements on interstate pipelines,” but in Northwest Central, the state 
achieved the same end result by “regulat[ing] production,” a matter “firmly on 
the States’ side of that dividing line.”  Id.  The Court concluded that “we must 
take seriously the lines Congress drew in establishing [this] dual regulatory 
system,” and therefore held that the Kansas law was not preempted.  Id. 
         
        New York has kept the line in sight, and gone as near as can be without 
crossing it.  ZECs are created when electricity is produced in a statutorily‐
defined manner, regardless of whether or how the electricity is ultimately sold.  
They are defined as “the zero‐emissions attributes of one megawatt‐hour of 



                                         17 
electricity production by an eligible Zero Carbon Electric Generating Facility.”  
App’x 254 (emphasis added).  Accordingly, Northwest Central defeats Plaintiffs’ 
argument premised on practical effect: even though the ZEC program exerts 
downward pressure on wholesale electricity rates, that incidental effect is 
insufficient to state a claim for field preemption under the FPA. 
        
                                            C 
 
       FERC has confirmed that REC programs fall within the jurisdiction of the 
states, which is telling because RECs and ZECs share many similar 
characteristics.  WSPP, Inc., 139 FERC ¶ 61,061 (2012), concerned an agreement 
that facilitated wholesale sales among 300 Canadian and American parties.  The 
parties asked FERC to determine if it had jurisdiction over “unbundled” REC 
transactions.  Id. PP 2, 5 & 9.  FERC asserted jurisdiction over bundled REC 
transactions, in which “a wholesale energy sale and a REC sale take place as part 
of the same transaction,” but disclaimed jurisdiction over unbundled REC sales.  
Id.  “RECs are state‐created and state‐issued instruments certifying that electric 
energy was generated pursuant to certain requirements.”  Id. P 21.  When RECs 
are unbundled, the payment is “not a charge in connection with a wholesale 
sale,” does not “affect wholesale electricity rates,” and therefore “falls outside 
FERC jurisdiction.”  Id. P 24. 
        
       As the district court observed: “Like a REC, a ZEC is a certification of an 
energy attribute that is separate from a wholesale charge or rate . . . .  Like a REC, 
the purchase or sale of a ZEC is independent of the purchase or sale of wholesale 
energy.  Like a REC, payment for a ZEC is not conditioned on the generator’s 
participation in the wholesale auction; rather, RECs and ZECs are given in 
exchange for the renewable energy or zero‐emissions production of energy by 
generators.”  Special App’x 27 (emphases in original).  Plaintiffs argue that ZECs 
and RECs are nevertheless distinguishable for the purposes of preemption 
analysis, for two reasons. 
        
       First, Plaintiffs argue that, unlike RECs, the ZEC subsidy is tethered to 
wholesale prices.  For reasons explained above, Plaintiffs’ price‐tethering theory 
is foreclosed by Hughes and Rochester Gas; furthermore, it mischaracterizes the 
ZEC program: ZEC prices are capped by the social cost of carbon, and may 



                                          18 
adjust downwards in future years on the basis of forecast wholesale energy 
prices.   See supra Part V.A. 
        
       Second, Plaintiffs allege that ZECs are available only to generators that sell 
in the NYISO auctions, thereby guaranteeing that ZEC transactions are tied to the 
sale of electricity at wholesale.  True, ZEC plants may sell the electricity they 
generate into the wholesale auction, and all of them may well do so, but (as 
described above, supra at Part V.B), there is no support for Plaintiffs’ argument 
that the CES Order requires ZEC plants to sell power into the wholesale market.  
Under the program, the production of zero‐emissions energy results in the 
creation of ZECs; how those plants sell their electricity is a business decision that 
does not raise preemption concerns.  Accordingly, Plaintiffs’ two proposed 
distinctions fall flat. 
        
       Plaintiffs rely on a distortion of WSPP’s holding.  First, they assert that 
FERC “was careful to limit its holding to the features of the three specific REC 
products before it.”  Br. of Appellants 42.  However, WSPP clearly disclaims 
FERC jurisdiction over RECs when they are sold separately from electricity: the 
only REC feature that was dispositive was whether the REC was “unbundled” 
(sold separately from electricity) or “bundled” (sold together).  139 FERC ¶ 
61,064, P 24.  There is no dispute that ZECs are similarly unbundled from 
electricity transactions.  Second, Plaintiffs quote FERC’s observation that REC 
(and therefore presumably ZEC) transactions “could still fall under [FERC’s 
jurisdiction” if they were “in connection with” or “affect[ed]” wholesale rates.  
Br. of Appellants 43 (quoting 139 FERC ¶ 61,061 P 22).  But when FERC applied 
this jurisdictional standard two paragraphs later, it held (categorically) that 
unbundled REC transactions are not “in connection with a wholesale sale” and 
“do[] not affect wholesale electricity rates.”  139 FERC ¶ 61,061 P 24.  Finally, 
Plaintiffs emphasize that the REC program had “no connection to an organized 
market with energy and capacity auctions.”  Br. of Appellants 42.  But WSPP 
acknowledged that some REC recipients (like certain ZEC recipients) are EWGs, 
who are required to sell their output exclusively at wholesale.  139 FERC ¶ 61,061 
P 9.  And several states addressed in WSPP required renewable generators to bid 
into wholesale auctions.  See West‐Wide Must‐Offer Requirements, 157 FERC ¶ 
61, 051, PP 2–5 (2016) (western states subject to must‐offer capacity mandate from 
2001 to 2016 to address California energy crisis).  Yet WSPP nevertheless upheld 



                                         19 
their REC programs. 
 
       It is telling that Plaintiffs cannot persuasively explain why FERC’s holding 
regarding RECs does not apply equally to ZECs.  We conclude that Plaintiffs 
have failed to state a plausible claim of field preemption. 
 
                                            VI 
 
       A state law may be conflict preempted if it “stands as an obstacle to the 
accomplishment and execution of the full purposes and objectives of Congress,” 
Oneok, 135 S. Ct. at 1595, or “interferes with the method by which the federal 
statute was designed to reach this goal,” Int’l Paper Co. v. Ouellette, 479 U.S. 481, 
494 (1987).  Given the FPA’s dual regulatory scheme, “conflict‐pre‐emption 
analysis must be applied sensitively in this area, so as to prevent the diminution 
of the role Congress reserved to the States while at the same time preserving the 
federal role.”  Northwest Central, 489 U.S. at 515.  So long as a state is 
“regulat[ing] production or other subjects of state jurisdiction, and the means 
chosen [are] at least plausibly . . . related to matters of legitimate state concern,” 
there is no conflict preemption “unless clear damage to federal goals would 
result.”  Id. at 518, 522.   
        
       The FPA seeks to ensure, through FERC, that rates for wholesale sales 
remain just and reasonable, while simultaneously preserving state authority to 
regulate generation facilities and retail sales.  16 U.S.C. §§ 824d(a), 824(b).  As 
explained above, the ZEC program regulates production: its stated aspiration is 
to “preserve existing zero‐emissions nuclear generation resources as a bridge to 
the clean energy future,” and to “prevent backsliding” that otherwise “likely 
could not be avoided.”  App’x 85, 229.  Accordingly, ZEC program is not conflict 
preempted unless Plaintiffs can show that it would cause clear damage to federal 
goals. 
        
       Plaintiffs describe “the very goal of FERC’s wholesale market design” as 
“competition from more efficient generators.”  Br. of Appellants 46.  ZECs, 
Plaintiffs argue, “enable[] the unprofitable plants to keep dumping substantial 
amounts of electricity in the FERC markets for over a decade, even though the 
FERC‐approved price signals should cause the plants to retire.”  Id.  



                                          20 
Furthermore, Plaintiffs allege that the ZEC program “distort[s] price signals to all 
other wholesale generators by encouraging the favored generators to bid as price 
takers and thereby artificially depress market prices.”  Id.   
        
       However, FERC itself has sanctioned state programs that increase capacity 
or affect wholesale market prices, so long as the states regulate matters within 
their jurisdiction.  Thus, states may “grant loans, subsidies or tax credits to 
particular facilities on environmental or policy grounds,” Cal. PUC, 133 FERC ¶ 
61,059, P 31 n.62, including when that makes clean generation “more competitive 
in a cost comparison with fossil‐fueled generation” or “allow[s] states to affect” 
the price, S. Cal. Edison Co., 71 FERC ¶ 61,269, 62,080 (1995).  States may 
“require retirement of existing generators” or construction of “environmentally‐
friendly units, or . . . take any other action in their role as regulators of 
generation,” even though it may “affect[] the market clearing price.”  Conn. 
Dep’t of Pub. Util. Control v. FERC, 569 F.3d 477, 481 (D.C. Cir. 2009); see also 
New England States Comm. on Elec. v. ISO New England Inc., 142 FERC ¶ 
61,108, at 61,490 (2013) (LaFleur, Comm’r, concurring) (“[S]tates have the 
unquestioned right to make policy choices through the subsidization of 
capacity.”); N.Y. State PSC, 158 FERC ¶ 61,137, 2017 WL 496267, at *11 (2017) 
(Bay, Comm’r, concurring) (observing that “all energy resources” receive 
subsidies, and that “an idealized vision of markets free from the influence of 
public policies . . . does not exist”).  Similarly, FERC told the Supreme Court in 
Hughes that states are “free” to adopt such programs, “even if the price signals 
in the regional wholesale capacity market indicate that no [such] resources are 
needed.”  Hughes U.S. Amicus Brief at 33.   
        
       As explained above, Allco considered a state initiative to raise revenue for 
clean energy generators via long‐term bilateral contracts, thereby “increas[ing] 
the supply of electricity” and “plac[ing] downward pressure on” wholesale 
prices.  861 F.3d at 89.  But the Court concluded that “[t]his incidental effect on 
wholesale prices does not . . . amount to a regulation of the interstate wholesale 
electricity market that infringes on FERC’s jurisdiction.”  Id. at 1014; see also 

4 Allco did not explicitly state whether its holding fell under a field or conflict 
preemption analysis.  However, as the district court notes, Special App’x 33 n.22, there 
is no basis to conclude that an “incidental effect” on wholesale prices withstands field 
preemption, but not conflict preemption. 

                                           21 
Northwest Central, 489 U.S. at 516 (“[R]egulating producers in such a way as to 
have some impact on the purchasing decisions and hence costs of interstate 
pipelines does not without more result in conflict pre‐emption.”). 
        
       Faced with this precedent, Plaintiffs concede New York’s authority to 
enact “measures that may have an indirect effect on . . . price signals,” but insist 
that “New York cannot directly distort the price signals that the auctions send by 
setting a higher, state‐approved rate for wholesale electricity sales.”  Br. of 
Appellants 49.  To the extent the ZEC program distorts an efficient wholesale 
market, it does so by increasing revenues for qualifying nuclear plants, which in 
turn increases the supply of electricity, which in turn lowers auction clearing 
prices.  But that is (at best) an incidental effect resulting from New York’s 
regulation of producers.  In any event, ZECs do not guarantee a certain 
wholesale price that displaces the NYISO auction price.   
        
       FERC uses auctions to set wholesale prices and to promote efficiency with 
the background assumption that the FPA establishes a dual regulatory system 
between the states and federal government and that the states engage in public 
policies that affect the wholesale markets.  Accordingly, the ZEC program does 
not cause clear damage to federal goals, and Plaintiffs have failed to state a 
plausible claim for conflict preemption. 
        
                                           VII 
 
       The Commerce Clause authorizes Congress “[t]o regulate Commerce . . . 
among the several States.”  U.S. Const. art. I, § 8, cl. 3.  “[T]he Clause was 
designed in part to prevent trade barriers that had undermined efforts of the 
fledgling States to form a cohesive whole following their victory in the 
Revolution.”  Hughes v. Alexandria Scrap Corp., 426 U.S. 794, 807 (1976).  
Accordingly, the Supreme Court has inferred a “negative or dormant 
implication” to the Commerce Clause, which “prohibits state taxation or 
regulation that discriminates against or unduly burdens interstate commerce and 
thereby impedes free private trade in the national marketplace.”  Gen. Motors 
Corp. v. Tracy, 519 U.S. 278, 287 (1997) (internal quotation marks omitted).   
        
       However, the states retain “a residuum of power . . . to make laws 



                                         22 
governing matters of local concern which nevertheless in some measure affect 
interstate commerce or even, to some extent, regulate it.”  Kassel v. Consol. 
Freightways Corp. of Del., 450 U.S. 662, 669 (1981) (internal quotation marks 
omitted).  Accordingly, a state law or regulation offends the dormant Commerce 
Clause only if it “(1) clearly discriminates against interstate commerce in favor of 
intrastate commerce, (2) imposes a burden on interstate commerce 
incommensurate with the local benefits secured, or (3) has the practical effect of 
extraterritorial control of commerce occurring entirely outside the boundaries of 
the state in question.”  Selevan v. N.Y. Thruway Auth. 584 F.3d 82, 90 (2d Cir. 
2009) (internal quotation marks omitted). 
        
       Plaintiffs contend that the ZEC program violates the dormant Commerce 
Clause under the first two grounds: the program discriminates against interstate 
commerce by “deliberately propping up the in‐state Exelon plants via a 
distortion of the interstate energy market,” Br. of Appellants 52, and inflicts an 
undue burden on interstate commerce that outweighs any local interests by 
“impos[ing] market‐distorting burdens that will drive out, and deter entry of, 
more cost‐efficient, environmentally friendly out‐of‐state generators,” id. at 53.  
We do not reach the merits of these claims because we conclude that Plaintiffs 
lack Article III standing. 
        
       The jurisdiction of the federal courts is limited to “Cases” and 
“Controversies.”  U.S. Const. art. III, § 2.  There is no case or controversy unless a 
plaintiff has standing to challenge the defendant’s conduct.  Lujan v. Defenders 
of Wildlife, 504 U.S. 555, 560 (1992).  Although the district court did not address 
whether Plaintiffs have standing on their dormant Commerce Clause claim, 
“[t]he doctrine of standing . . . requires federal courts to satisfy themselves that 
the plaintiff has alleged such a personal stake in the outcome of the controversy 
as to warrant his invocation of federal‐court jurisdiction.”  Summers v. Earth 
Island Inst., 555 U.S. 488, 493 (2009) (internal quotation marks omitted). 
        
       Article III standing requires a plaintiff to have suffered an “injury in fact” 
that is “fairly traceable” to the defendant’s challenged conduct and that is “likely 
to be redressed by a favorable decision.”  Spokeo, Inc. v. Robins, 138 S. Ct. 1540, 
1547 (2016).  At the pleading stage, “the plaintiff must clearly allege facts 
demonstrating each element.”  Id. (internal quotation marks and ellipsis 



                                          23 
omitted).  Accordingly, to show standing for their dormant Commerce Clause 
claim, Plaintiffs must demonstrate that their alleged injuries are traceable to (i.e., 
“the result of,” City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983), or “a 
consequence of,” Valley Forge Christian Coll. v. Americans United for Separation 
of Church & State, Inc., 454 U.S. 464, 485 (1982)) discrimination against interstate 
commerce. 
        
       Plaintiffs allege that they are injured because the ZEC program allows 
“favored New York power plants to prevail in interstate competition against 
Plaintiffs” by underbidding them in the wholesale electricity markets.  Br. of 
Appellants 49.  Plaintiffs do not represent that they own any nuclear plants, in‐
state or out.  Special App’x 40.  If the PSC awarded ZECs in a non‐discriminatory 
manner to out‐of‐state nuclear plants (as it may do in the future under the terms 
of the CES Order), there would be no abatement in the injury Plaintiffs claim to 
suffer from the general market‐distorting effects of the ZEC program.  In short, 
Plaintiffs’ injuries “would continue to exist even if the [legislation] were cured” 
of the alleged discrimination.  Johnson v. U.S. Office of Pers. Mgmt., 783 F.3d 655, 
662 (7th Cir. 2015).  Because Plaintiffs’ asserted injuries are not traceable to the 
alleged discrimination against out‐of‐state entities, but (rather) arises from their 
production of energy using fuels that New York disfavors, they lack Article III 
standing to challenge the ZEC program. 
 
CONCLUSION 
 
       The judgment of the district court is AFFIRMED. 




                                          24